Citation Nr: 1644877	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-34 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral leg/knee condition (also claimed as Osgood Schlatter's disease).

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for headaches, as secondary to epistaxis.

4.  Entitlement to service connection for epistaxis (nose bleeds).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The issues of bilateral leg/knee condition (also claimed as Osgood Schlatter disease) and headaches as secondary to epistaxis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The weight of evidence is against a finding that the Veteran's left shoulder condition had its onset during military service or is otherwise related to such service.

2.  The Veteran does not have a current epistaxis disability.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for epistaxis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in May 2010.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records and private treatment records.  At his February 2016 Board hearing, the Veteran expressed his belief that he received private orthopedic treatment for the left shoulder in the 1970s.  Following the hearing, additional orthopedic records were submitted.  While these do not include treatment dating back to the 1970s, it would appear to be unlikely that any such records would remain available.  Rather, additional development in this regard would likely only serve to delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).

 The Veteran was afforded VA examinations in March 2011 and two separate examinations for different alleged disabilities in September 2015.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disabilities with sufficient detail so that the claims could be fully evaluated.  

Additionally, the Veteran was afforded a hearing before the undersigned in February 2016.  At this hearing, the undersigned asked questions to elicit relevant testimony to substantiate the claims.  The record does not show, and the claimant has not alleged, that there was any deficiency in association with the Board hearing.

In sum, VA has satisfied its duties to notify and assist the Veteran and no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Left Shoulder

I.  Factual Background

The Veteran asserts that his left shoulder disorder is related to his military service.

Service treatment records reveal that in April 1974, the Veteran pulled a muscle in his left shoulder and chest area while playing basketball.  No further treatment or complaints regarding the left shoulder are documented during service.  The Veteran's release from active duty Report of Medical Examination dated May 1974 showed normal objective findings regarding the left shoulder and upper extremities.  There was no accompanying Report of Medical history.

Post-service treatment records show that the Veteran complained of left shoulder pain in February 1991 and October 1991.  See October 1985 to May 2012 Private Treatment Records (Springhill).  The February 1991 examination revealed tenderness to palpation in the anterior aspect of the left shoulder with limitation and pain on motion.  The symptoms began one and a half weeks earlier and the diagnosis was bursitis.  In October 1991, the Veteran was diagnosed with a left shoulder strain and prescribed Lodine with meals once per week.

In May 2002, a private treatment record reflects left shoulder and arm pain in association with a diagnosis of cervical spine degenerative joint disease.  See October 1985 to May 2012 Private Treatment Records (Springhill).

The next treatment with regard to the left shoulder occurred until September 2006, after the Veteran injured himself while at work.  See April 1972 to May 1974 Service Treatment Records and Work Comp Claim (Part 2).  The Veteran was diagnosed with a torn rotator cuff and underwent surgery to repair the rotator cuff in November 2006.  He continued to express trouble with the shoulder and a closed manipulation of the left shoulder was performed in February 2007.  Complaints continued following the surgery.  See, for example, January 2007 to April 2010 Private Treatment Records (Orthopaedic Group).  

The Veteran was awarded Social Security Disability in December 2009 based on a combination of back, knee, and shoulder conditions.  

In September 2015, the Veteran was afforded a VA examination to determine the etiology of his left shoulder disorder.  The examiner concluded that the Veteran's shoulder disorder was not caused by, related to, a result of, or aggravated by treatment in-service.  His rationale was based on the medical evidence showing that the Veteran's sole in-service incident regarding the left shoulder was a pulled muscle after playing basketball.  The examiner noted that the condition was considered acute, transient, and resolved with no residuals.  Additionally, there were no further complaints or treatments during service.  Lastly, the May 1974 separation examination report was silent for a left shoulder condition or diagnosis and the Veteran's rotator cuff repair occurred after his work place injury.  

II.  Analysis

The Board has reviewed the evidence of record and finds that the criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  The reasons and bases for this conclusion will be set forth below.

The Veteran was diagnosed with a left shoulder condition at a VA examination in September 2015, thus meeting the current disability requirement for a service connection claim.

Service records confirm the Veteran sought treatment during service for his left shoulder after injuring himself playing basketball, thus establishing in-service incurrence.  Therefore, the record demonstrates both current disability and an in-service injury.  The question for consideration is whether the current diagnosed shoulder condition is at least as likely as not attributable to the in-service injury.

First, addressing service connection based on a presumptive theory of entitlement, the Veteran's shoulder disorder is not a chronic disease under 38 C.F.R. § 3.309(a).  The September 2015 VA examiner reported abnormalities regarding the Veteran's range of motion in the left shoulder, but did not provide a diagnosis of arthritis.  As a result, service connection based on chronic disease under 38 C.F.R. § 3.309(a), or based solely on continuity of symptomatology per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), is not warranted.

Secondly, the objective medical evidence of record does not show a nexus to service.  Although the Veteran sought treatment for his left shoulder during service, his separation examination annotates no disabilities to his left shoulder or upper extremities.  As noted by the September 2015 VA examiner, the Veteran's current rotator cuff repair was the result of a work place accident that was not related to his military service and occurred some thirty-two years after service.  Prior to the injury the Board notes that the Veteran had treatment for shoulder pain in 1991.  However, at that time he clearly indicated that his symptoms began only a week and a half earlier.  This supports a finding that the in-service treatment, and even any alleged treatment in the 1970s, related to a condition that resolved without residual chronic disability.  It is noted that the Veteran underwent surgery for the shoulder only after he injured himself at work, which was some fifteen years after the 1991 complaints.

The Board acknowledges the Veteran's assertions that his left shoulder disability is related to his military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the shoulder condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition here involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of origin of the diagnosed condition is a medical question requiring medical training, expertise, and experience.  In this regard, the September 2015 VA examiner has provided a thorough examination report that took into consideration the Veteran's lay statements and provided a sufficient rationale for the Board to evaluate the claim.  Thus, the Board gives great weight to VA examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In sum, the Veteran has a current disability and an in-service incident regarding his left shoulder, however there is not a nexus between the current disability and military service.  The preponderance of the evidence weighs against a finding for service connection for the shoulder condition. The benefit-of-the-doubt rule has been considered but the weight of the evidence is against the claim.  38 C.FR. § 3.102.

Epistaxis

I.  Factual Background

During service the Veteran consistently experienced recurrent epistaxis.  A service treatment note in November 1973 noted that he had been having ongoing nose bleeds for approximately six months.  In February 1974, the Veteran underwent a submucous reconstruction of the nasal septum.  Following the surgery there were no other reports of nose bleeds during service.  The Veteran's Report of Medical Examination in May 1974 recorded no abnormalities referable to the Veteran's nose or sinuses.  As previously noted, there was no Report of Medical History accompanying the examination. 

Post-service, the Veteran's private treatment records do not show treatment for epistaxis.  

In March 2011, the Veteran was afforded a VA examination to determine the etiology of his alleged epistaxis disorder.  The examiner reviewed hand carried clinical notes form the Veteran's service treatment records.  He found that during service the Veteran was treated for epistaxis beginning in May 1973 until he underwent surgery in February 1974.  The examiner recorded that the surgery was a submucous reconstruction with removal of a sharp septal spur.  The treatment records revealed that the results following the surgery were favorable.  An examination of the Veteran showed no significant obstruction of the polyps or septal deviation.  There was mild enlargement of the right turbinate and the sinuses were essentially normal.  The examiner annotated that the Veteran had not sought treatment for epistaxis since he was discharged from service and the last reported nose bleed had occurred in 2009.  The examiner concluded by stating there were no objective findings, residuals, or functional limitations following the submucous reconstruction surgery and removal of a sharp septal spur.

II. Analysis

The Board finds that the criteria for service connection for epistaxis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  The reason and bases for this conclusion are set forth below.

The evidence of record does not support a finding of current disability of epistaxis.  In the absence of proof of a present disability there can be no claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

While the service treatment records show the Veteran had nose bleeds, there is no evidence of nose bleeds occurring after the nasal surgery in May 1974.  The Veteran's private treatment records are silent in regard to treatment for epistaxis.  Moreover, the March 2011 VA examiner opined that following the reconstructive surgery there were no objective findings, residuals, or functional limitations.  

The Board acknowledges the Veteran's lay statements, specifically his testimony at his February 2011 Board hearing, where he stated that he continued to experience epistaxis after service.  The Board finds him competent and credible, however, a nose bleed without a diagnosed or identifiable underlying malady does not constitute a disability for which service connection may be granted.  Sanchez v. Principi, 259, F.3d 1356, 1361 (Fed. Cir. 2001).  Moreover, the VA examiner in March 2011 was aware of the reported history of post-service nose bleeds, occurring two to three times per year.  Despite this knowledge, the examiner still found against a chronic disability manifested by nose bleeds.  

In sum, the Board finds there is no current disability to adjudicate the claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for epistaxis, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder condition is denied.

Entitlement to service connection for epistaxis is denied.


REMAND

The evidence of record shows that the Veteran has arthritis of the knees in addition to Osgood Schlatter's disease.  Although a September 2015 VA examination concluded that the Osgood Schlatter's disease preceded service and was not aggravated by service, there was no opinion render regarding the etiology of the arthritis in both knees.  Thus, remand is warranted to determine if the arthritis in Veteran's knees has a nexus to his military service.

Additionally, during the February 2011 Board hearing, the Veteran asserted that his headaches began after he had reconstructive surgery on his nose during service to alleviate the on-going nose bleeds.  A March 1974, post-surgery treatment record, annotated that the Veteran experienced headaches following the surgery.  The medical record is consistent with the Veteran's lay statements and thus there is an indication that an in-service incident could have resulted in a chronic headache disorder.  As such, a VA examination is warranted to determine the etiology of the Veteran's headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1. Provide a copy of the claims file to the VA examiner who conducted the September 2015 examination and request an addendum opinion.  If that examiner is not available, then the Veteran should be scheduled with another examiner to determine the nature and etiology of the arthritic disability in the Veteran's knees.  The examiner must review the entire claims file and must note that review in the examination report.

Regardless of who offers the opinion, the examiner should address the following questions:

a)  Is the Veteran's current bilateral knee arthritis at least as likely as not to have had its onset in-service?

b)  Is the Veteran's current bilateral knee arthritis, at least as likely as not to have occurred in the year immediately following service?

The examiner's opinion must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.  If the examiner finds a reason based on medical principles for discounting the reported history of symptomatology, then the basis for this must be explained.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headache disorder.  Forward the examiner a copy of the claims file.  The examiner must review the claims file and note the history in his report.  The examiner should address the following:

a)  Is the Veteran's current headache disability at least as likely as not to have had its onset in-service?

b)  Is the Veteran's current headache disability at least as likely as not to have occurred in the year immediately following service?

The examiner's opinion must consider the competent lay statements of the Veteran as to the onset of and continuity of his symptomatology.  If the examiner finds a reason based on medical principles for discounting the reported history of symptomatology then the basis for this must be explained.

3)  Thereafter, readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further review, if otherwise ordered.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


